In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00289-CV


                IN THE INTEREST OF M.G. AND M.G., III, CHILDREN

                           On Appeal from the 320th District Court
                                   Potter County, Texas
      Trial Court No. 91,446-D-FM, Honorable Carry A. Baker, Associate Judge Presiding

                                     October 2, 2019

                    ORDER OF ABATEMENT AND REMAND
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, M.G., Jr., appeals from the trial court’s order terminating his parental

rights to his children, M.G. and M.G., III. We remand the cause for further proceedings.


       Appellant and his retained counsel, Mr. William R. Taylor, filed an untimely notice

of appeal. The notice stated that “appellant claims indigent status and requests

appointment of new counsel for the appeal,” but Mr. Taylor did not seek to withdraw as

appellant’s counsel. By letter of August 21, 2019, we notified Mr. Taylor that because the

notice of appeal was filed within fifteen days after the notice-of-appeal deadline, a motion

for extension of time was implied. TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). We, therefore, directed him to file a written response explaining why
the notice of appeal was filed untimely. Jones v. City of Houston, 976 S.W.2d 676, 677

(Tex. 1998). Mr. Taylor filed a response claiming that he is not appellate counsel and has

had no communication with appellant since filing the notice of appeal. Counsel did not,

however, provide any explanation for the late notice of appeal.


        Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. Upon notice to appellant, Mr. Taylor, and the parties, the trial court shall

conduct a hearing to determine the following:


        (1)    whether appellant still desires to prosecute the appeal;

        (2)    whether appellant is indigent; and

        (3)    whether appellate counsel should be appointed.


        Should the trial court determine that appellate counsel should be appointed, the

name, address, e-mail address, telephone number, and state bar number of newly-

appointed counsel shall be provided to the Clerk of this Court in an order of the court.

The trial court shall also issue findings of fact and conclusions of law addressing the

foregoing subjects. A clerk’s record containing the trial court’s orders and findings of fact

and conclusions of law shall be filed with the Clerk of this Court on or before October 14,

2019.


        It is so ordered.


                                                         Per Curiam




                                             2